Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed 8/25/22 is acknowledged.  Claims 1-19 are pending and are under examination.
Response to Reply
Claim Objections
In light of applicant’s claim amendments, the prior objection to claims 12 and 13 are withdrawn. 
Prior Art Rejection
The prior art rejection is maintained.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (“Inoue,” US Pub. No. 2012/0308446, previously cited and cited in IDS) in view of Isogawa et al. (“Isogawa,” US 5888824, previously cited).
As to claim 1, Inoue discloses a composition for separating blood serum or blood plasma comprising: a (meth)acrylic acid ester-based polymer (e.g., [0013] et seq.), a silica fine powder (e.g., [0041] et seq.), wherein the (meth)acrylic acid ester-based polymer has fluidity at room temperature, and has a weight average molecular weight of 15000 or more and 100000 or less (e.g., [0031] et seq.).
Regarding claim 1, while Inoue discloses a silicone oil in e.g., [0046], Inoue does not specifically disclose the silicone oil is included in the composition.  Isogawa discloses a silicone oil that can be used includes but is not limited to dimethylpolysiloxane in e.g., col. 18, line 18 et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include silicone oil because it would be beneficial to include a deposition-preventing agent (e.g., col. 18, lines 5-28 of Isogawa). 
As to claim 2, see e.g., dimethylpolysiloxane in e.g., col. 18, line 18 et seq. of Isogawa. For motivation statement, see above. 
As to claim 3, see e.g., [0054] et seq. of Inoue.  In light of the Davies method disclosed in Inoue, the silicone oil disclosed in Isogawa would essentially have the claimed HLB value.  See above and MPEP 2112.01. 
As to claim 4, see e.g., 1.0 weight % solution of polyether-modified silicone oil in col. 24, line 13 et seq. of Isogawa. For motivation statement, see above.
As to claims 5 and 7, see e.g., [0017] et seq. of Inoue. 
As to claims 6 and 8, see e.g., [0050] et seq. of Inoue.
As to claim 9, see e.g., [0041] et seq. of Inoue.
As to claims 10-13, see e.g., [0030] et seq. of Inoue.
As to claims 14-15, see e.g., [0018] et seq. of Inoue.
As to claims 16-17 and 19, see e.g., [0070] et seq. of Inoue.
As to claim 18, see e.g., [0018] and [0070] et seq. of Inoue. 
Response to Arguments
Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive. 
In response to applicant’s arguments on p. 6-11 of the reply, the Office respectfully disagrees.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01.  Inoue discloses the claimed (meth)acrylic acid ester-based polymer (e.g., [0013] et seq.) and silica fine powder (e.g., [0041] et seq.), and Isogawa discloses the claimed silicone oil (e.g., col. 18, line 18 et seq.).  The claimed components disclosed by Inoue and Iosogawa properly read on the claimed properties, e.g., separating blood serum or blood plasma, because a chemical composition and its properties are inseparable, and thus, the claimed properties are essentially present. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



9/30/22